                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

  JOHN STEPHEN BASKETT and                 §
  MICHAEL ROBERT BASKETT, as               §
  co-executors of the estate of Helen      §
  Baskett, deceased,                       §
                                           §
         Plaintiffs,                       §    Civil Action No. 3:19-CV-0001-X
                                           §
  v.                                       §
                                           §
  CAROLYN SUE RHONE and                    §
  ANDREA NICOLE RHONE                      §
  CHAMBERS,                                §
                                           §
         Defendants.                       §


                       ORDER ACCEPTING FINDINGS,
                  CONCLUSIONS, AND RECOMMENDATIONS
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the
Findings, Conclusions, and Recommendations of the United States Magistrate Judge
[Doc. No. 17] in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that
the Findings and Conclusions of the Magistrate Judge are correct and they are
accepted as the Findings and Conclusions of the Court. For the reasons stated in the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge,
the Court GRANTS the Plaintiff’s motion for Default Judgment [Doc. No. 12].


       IT IS SO ORDERED this 30th day of January, 2020.




                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE
